2009 WY 101
AARON M. ROSS, Appellant (Defendant),
v.
THE STATE OF WYOMING, Appellee (Plaintiff).
No. S-09-0082.
Supreme Court of Wyoming. April Term, A.D. 2009.
August 19, 2009.

ORDER AFFIRMING THE JUDGMENT AND SENTENCE OF THE DISTRICT COURT
BARTON R. VOIGT, Chief Justice.
[¶ 1] This matter came before the Court upon its own motion following notification that appellant has failed to file a pro se brief within the time allotted by this Court. On June 8, 2009, appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record and the "Anders brief" submitted by counsel, this Court entered its "Order Granting Permission for Court Appointed Counsel to Withdraw," on June 23, 2009. That Order provided that the District Court's February 20, 2009, "Judgment and Sentence" would be affirmed unless, on or before August 7, 2009, the appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking notice that the appellant, Aaron M. Ross, has failed to file a brief or other pleading within the time allotted, the Court finds that the district court's "Judgment and Sentence" should be affirmed. It is, therefore,
[¶ 2] ORDERED that the District Court's February 20, 2009, "Judgment and Sentence" be, and the same hereby is, affirmed.